Citation Nr: 0701395	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1975.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2002 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that declined to reopen the claim of service connection 
for hypertension.

The Board points out in this instance that the veteran 
initially filed the claim of service connection for 
hypertension in December 1975 to which the RO did not respond 
with a rating decision until October 1991.  Therefore, it 
should be pointed out that the appellant's claim was 
continuously prosecuted between December 1975 and October 
1991.

The appellant was afforded a videoconference hearing in June 
2006 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in 
October and November 1991 and the veteran did not appeal.

2.  Evidence received subsequent to the 1991 determinations, 
when considered by itself or together with previous evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for hypertension.

3.  Hypertension is reasonably shown to have developed within 
a year of discharge from active duty.  


CONCLUSIONS OF LAW

1.  The 1991 RO decisions denying service connection for 
hypertension are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the 1991 RO decisions 
is new and material and the appellant's claim of entitlement 
to service connection for hypertension is reopened. 38 C.F.R. 
§ 3.156 (2001).

3.  Resolving the benefit of the doubt in favor of the 
veteran, hypertension may be presumed to have been incurred 
in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed hypertension during 
service or during the presumptive period for which service 
connection should be granted.  

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal, further assistance is unnecessary to aid 
the appellant in substantiating his claim.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Factual Background and Legal Analysis

1.  New and material evidence to reopen the claim of service 
connection for hypertension.

The record reflects that the RO denied service connection for 
hypertension in rating decisions entered in October and 
November 1991.  The appellant did not appeal.  He attempted 
to reopen his claim for such in February 2001.  Because the 
1991 decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis. See Evans v. Brown, 9 Vet. App. 273 (1996).  Claims 
that are the subject of final decisions can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 does not apply in the instant case as the 
appellant's claim to reopen was received before August 2001.  
New and material evidence is defined in 38 C.F.R. § 3.156(a) 
(2001) as being evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed." Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the 1991 decisions 
included service medical records that showed no evidence of 
elevated blood pressure.  The veteran filed a claim for 
service connection for hypertension in December 1975 noting 
that he had been seen for high blood pressure at the Base 
hospital at Charleston Air Force Base and that he had also 
sought treatment for such from his private physician, G. T. 
F., M. D., in approximately 1975.  Pursuant to the filing of 
the claim, the veteran was afforded a VA examination in 
February 1976 where his blood pressure was found to be 
160/100 recumbent and 170/100 while standing.  A diagnosis of 
mild hypertension was rendered.  The record reflects that Dr. 
F. was contacted for records but it appears that he did not 
respond.

The RO denied service connection for hypertension in the 
October 1991 on the basis that hypertension was not 
demonstrated during service and was not shown to have been 
incurred within a year of discharge from active duty.   

The evidence that was received after the 1991 denials of the 
claim of service connection for hypertension includes 
voluminous private clinical records dating from 1989 showing 
treatment for various complaints and disorders, including 
hypertension.  

The veteran provided testimony upon personal hearing on 
appeal to the effect that he developed high blood pressure 
during service and was treated for hypertension within the 
year after discharge from active duty. 

Statements were received in August 2006 in support of the 
claim from the veteran's sisters and fellow former service 
members who attested to their awareness of the appellant's 
symptoms that included headaches and dizziness during and 
shortly after his discharge from active duty, as well as 
their knowledge that the veteran saw a doctor in 1975 and was 
diagnosed with hypertension at that time.  

After review of the information reported above, the Board 
finds that the veteran's testimony, in conjunction with his 
affiants' statements attesting to knowledge of treatment for 
hypertension in 1975, provides evidence that potentially 
links current hypertension and his military service.  As 
such, it is not cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted and that the claim of service 
connection for hypertension is reopened.

2.  Service connection for hypertension

As noted previously, the record reflects that a claim for 
service connection for hypertension was received in December 
1975 wherein the appellant then noted that he had been 
treated by a physician and diagnosed with that condition.  
Although the physician did not respond to the RO's request 
for clinical records corroborating this claim, a clear 
diagnosis of hypertension was confirmed on VA examination in 
February 1976, little more than two months after receipt of 
the claim.  The appellant has since provided significant lay 
evidence from family members and close friends attesting to 
their knowledge that the veteran did indeed seek treatment 
for complaints that included headaches and dizzy spells 
within a year of service discharge, and that he was diagnosed 
with hypertension during that time frame.  

The Board points out that a lay person is competent to 
testify as to observable symptoms. See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  A layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability 
unless such a relationship is one to which a lay person's 
observation is competent. See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  However, a determination as to whether 
service connection is warranted is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In this case, the Board finds that although there was no 
diagnosis of high blood pressure during service, the 
veteran's claim in December 1975 indicating treatment for 
hypertension within a year of service, his affiants' 
statements attesting to the same, and the proximity of the 
diagnosis of hypertension when examined for VA compensation 
purposes in February 1976 are credible and probative of a 
finding that the veteran had hypertension within one year of 
discharge from service.  Under the circumstances, the Board 
finds that the evidence is at least in equipoise to conclude 
that hypertension may be presumed to have been incurred in 
service. See §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).  
Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board concedes service connection for 
hypertension. 


ORDER

New and material evidence has been received to reopen the 
claim of service connection for hypertension.

Service connection for hypertension is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


